Title: From Thomas Jefferson to Albert Gallatin, 21 April 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th: Jefferson to 
                        mr Gallatin
                     
                            Monticello Apr. 21. 07.
                        
                        Some very unusual delay has happened to the post as I recieved yesterday only my letters from Philada as far
                            back as Apr. 9. & Washington Apr. 11. of course your’s of the 13th. & 16th. were then only recieved, & being
                            overwhelmed with such an accumulated mail I must be short, as the post goes out in a few hours.   I return you Huston’s,
                            Findlay’s & Govr. Harrison’s letters. J. Smith’s is retained because it is full of nominations. I had recieved a week
                            ago, from a member of the Pensva legislature a copy of their act for the Western road, & immediately wrote to mr
                            Moore, that we should consider the question whether the road should pass through Union town, as now decided affirmatively,
                            & I referred to the Commrs. to reconsider the question whether it should also pass through Brownsville, & to
                            decide it according to their own judgment: I desired him to undertake the superintendance of the execution, to begin the
                            work in time to lay out the whole appropriation this summer, & to employ it in making effectually good the most
                            difficult part.—I approve of Govr. Harrison’s lease to Taylor, & of the conveying the salt water by pipes to the fuel
                            & navigation, rather than the fuel & navigation to the Saline. I think it our indispensable duty to remove immediately
                            all intruders from the lands the timber of which will be wanting for the Salines, & will sign any order you will be so
                            good as to prepare for that purpose. you are hereby authorised to announce to the Collector of Savanna his removal, if you
                            judge it for the public good. I recollect nothing of Bullock the Atty, and not having my papers here; I am not able to
                            refresh my memory concerning him.—I expect to leave this on my return to Washington about three weeks hence.—your
                            estimate of the number of foreign seamen in our employ, renders it prudent in my opinion, to drop the idea of any
                            proposition not to employ them. as we had made up our minds on every article of the British treaty, when consulting
                            together, and this idea was only an after thought referred for enquiry and consideration, we had better take more time for
                            it. time strengthens my belief that no equal treaty will be obtained from such a higler as Ld. Auckland, or from the
                            present ministry, Fox being no longer with them, and that we shall be better without any treaty than an unequal one,
                            perhaps we may engage them to act on certain articles, including their note on impressment, by a mutual understanding,
                            under the pretext of further time to arrange a general treaty—perhaps too the general peace will in the mean time
                            establish for us better principles than we can obtain ourselves.
                  I inclose a letter from Gideon Fitz. Affectionate
                            salutns.
                    